This cause comes on to be heard upon motion of the defendants in error to dismiss the appeal, for the reason that the plaintiff in error has failed to observe rule 7 of this court (20 Okla. viii, 95 Pac. vi) in not filing briefs within the required time. An examination of the record shows that the plaintiff in error is in default in regard to filing briefs, although the time for doing so has expired.
The motion to dismiss must be sustained.
TURNER, C. J., and DUNN and HAYES, JJ., concur; WILLIAMS, J., absent. *Page 684